Name: Commission Regulation (EEC) No 2438/82 of 8 September 1982 amending the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 261 / 12 Official Journal of the European Communities 9 . 9 . 82 COMMISSION REGULATION (EEC) No 2438/82 of 8 September 1982 amending the arrangements for imports of certain textile products originating in Taiwan lation (EEC) No 681 /81 to take account of the require ­ ments of the Community market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas ('), and in particular Articles 2 and 1 1 thereof, Whereas Community quantitative quotas for the importation of certain textile products originating in Taiwan were established by Commission Regulation (EEC) No 3020/77 (2) for the period 1 January 1978 to 31 December 1982 ; whereas those import arrange ­ ments were maintained by Council Regulation (EEC) No 255/78 (3), pending the introduction of definitive arrangements ; Whereas Commission Regulation (EEC) No 2604/78 (4), (EEC) No 1987/79 (s) and, most recently, (EEC) No 681 /81 (6) adjusted the quotas for the years 1979 to 1982 ; Whereas it has been found necessary to increase certain of the quantitative quotas established by Regu ­ Article 1 The Annex to Regulation (EEC) No 681 /81 is hereby amended in accordance with the Annex to this Regu ­ lation in respect only of the year 1982. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 September 1982 . For the Commission Wilhelm HAFERKAMP Vice-President (  ) OJ No L 124, 8 . 6 . 1970, p . 1 . (2) OJ No L 357, 31 . 12 . 1977, p . 51 . (3) OJ No L 39 , 9 . 2. 1978 , p . 1 . (4) OJ No L 317, 10 . 11 . 1978 , p . 1 . 0 OJ No L 229, 11 . 9 . 1979 , p . 5 . (6) OJ No L 76, 21 . 3 . 1981 , p . 1 . 9 . 9 . 82 Official Journal of the European Communities No L 261 / 13 ANNEX Category CCT heading No NIMEXE code ( 1982) Description Unit Member States Additional quantity ( 1982) 2 ex 55.09 55.09-01 ; 02 ; 11 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 31 ; 33 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 68 ; 69 ; 72 ; 73 ; 74 ; 76 ; 77 ; 78 Other woven fabrics of cotton : Unbleached or bleached Tonnes BNL 800 3 ex 56.07 A 56.07-04 ; 10 ; 20 ; 30 ; 39 ; 45 ; 51 ; 60 ; 68 ; 72 ; 82 Woven fabrics of man-made fibres (discontinuous or waste) : Unbleached or bleached of which : 55.09-01 ; 02 ; 11 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 31 ; 33 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 68 ; 69 ; 72 ; 73 ; 74 ; 76 ; 77 ; 78 Other woven fabrics of cotton : .Unbleached or bleached Tonnes BNL 250